Phillips, P. J. A suit to recover a penalty under Sec. 34, Chap. 50, R. S., may be brought in the name of the informer. The State has no interest in the recovery. The action should be brought in the name of the informer, or more properly, in the name of the informer for use of himself and the county. Higby v. The People, etc., 4 Scam. 165. It was error to dismiss the suit, because not brought in the name of the people. The motion by plaintiff for leave to amend so as to conform to the ruling of the court was properly denied, as it would have been error to have the suit in the name of the people as held in Higby’s case, supra. To refuse to permit an amendment substituting the people as plaintiffs was not error. For the error in dismissing the suit as adjudged by the Circuit Court, the judgment must be reversed and the cause remanded. Reversed and remanded.